(Por la corte, a propuesta del
Juez Presidente Señor del Toro.)
Por cuanto, dictada sentencia de desahucio en este caso *1020el 6 de octubre de 1930, la parte demandada apeló y fue soli-citando prórrogas para perfeccionar el recurso basta dejar fenecer la última a principios de enero de 1931 sin que lo hiciera; y
Por ouaNto, basándose en ello y en no haberse, como no se ha radicado la transcripción en esta corte dentro del tér-mino de ley, la parte apelada solicitó la desestimación del recurso por moción de 9 de enero último, notificada a la parte contraria, sin que ésta nada haya alegado por escrito ni' oralmente en la vista de la moción celebrada sin asistencia de las partes el 9 de febrero actual,
Pon tanto, se declara con lugar la moción de la apelada y en su consecuencia se desestima, por abandono, el recurso.